     Case 2:07-cv-02513-GMS Document 2622 Filed 04/12/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8   Manuel de Jesus Ortega Melendres, on             No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                                 ORDER
10
                          Plaintiffs,
11
     and
12
     United States of America,
13
                          Plaintiff-Intervenor,
14
     v.
15
     Paul Penzone, in his official capacity as
16   Sheriff of Maricopa County, Arizona; et al.
17                        Defendants.
18
19         Pending before the Court is Defendants’ Unopposed Motion for an Extension of
20   Time to File Response to Plaintiffs’ and United States’ Joint Motion to Enforce Paragraph
21   70 of Supplemental Permanent Injunction and for Leave to Extend the Page Limit for
22   Defendants’ Response (Doc. 2619). After consideration and good cause appearing,
23         IT IS HEREBY ORDERED that Defendants’ Unopposed Motion (Doc. 2619) is
24   granted. Defendants shall have an extension to April 23, 2021 in which to respond to
25   Plaintiffs’ and United States’ Motion to Enforce Paragraph 70 of Supplemental Permanent
26   Injunction (Doc. 2607) and shall not exceed 29 pages in length.
27   ///
28
     Case 2:07-cv-02513-GMS Document 2622 Filed 04/12/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that the deadlines and page limits shall not be
 2   further extended absent extraordinary circumstances.
 3         Dated this 12th day of April, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
